Case 7:20-cr-00662-VB Document 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :
V.
JAMES WILLIAMS,

Defendant. ;
seeeeeeeeneeeeee sunset eseonaneneceouueseeconaneeeen x

Filed 12/28/20 Page 1 of 1

; a ‘1 foe

 

20 CR 662 (VB)

ORDER»

A status conference in this matter is scheduled for February 19, 2021, at 11:00 a.m.

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendant waives his right to be physically present and

consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, By February 12, 2021, defense counsel shall advise the Court in writing as to

whether his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by

calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: December 28, 2020
White Plains, NY

SO ORDERED:

NS

 

Vincent L. Briccetti
United States District Judge
